ORDER
*126June 27, 1985.
Both parties ask this Court to issue writs of certiorari to review the decision of the Court of Appeals in Boardman v. Lovett Enterprises, Inc.,_S. C._, 323 S. E. (2d) 784 (S. C. App. 1984). We grant the writs as to all questions presented in both petitions.
The Appendix shall be docketed as the Transcript of Record as of the date of this order. Petitioners Lovett and Lovett Enterprises shall file eight additional copies of the Appendix by the deadline for the filing of the petitioners’ briefs. The materials in the Appendix need not be certified copies. Both parties are deemed appellants for purposes of Supreme Court Rule 8 although either may file a respondent’s brief in opposition to the other parties’ brief. The parties are directed to file briefs in accordance with Rule 8, except only one original brief and nine copies are required. This matter shall proceed in conformity with the Court’s rules.
All costs associated with this proceeding shall be apportioned equally between the parties.